Exhibit InPulse Response Group, Inc. - Amerelite Solutions February 8, 2006 Page 1 of 5 InPulse RESPONSE GROUP AGREEMENT FOR DIRECT RESPONSE SERVICES THIS Agreement (Agreement") is made as of February 8, 2006, by and between InPulse Response Group, Inc., an Arizona Corporation ("InPulse™") with offices at 501 N. 44.Street, Suite 300, Phoenix, AZ 85008 and Amerelite Solutions ("Client"), located at 2st Ave, Ste 101, Phoenix, AZ 85043 , for the development, administration and implementation of Direct Response Campaigns related to Client's products and services. 1. InPulse Responsibilities InPulse will provide direct response services to the best of its ability to client in the manner and method identified in each addendum for services. Each addendum will outline the scope of work and the pricing associated with client's campaign. InPulse responsibilities in providing services include: A.Inbound calls Receive telephone calls generated by Client advertising for the Product and promote and sell the product. InPulse shall not cross sell or up sell any products unless first approved by Client. InPulse shall provide the services set forth herein twenty-four (24) hours a day, seven (7) days a week, fifty-two (52) weeks a year. B.Outbound calls Generate outbound telephone calls to Client's list(s) to promote and sell approved products and/or services. InPulse shall not cross sell or up sell any products unless first approved by Client. InPulse shall provide outbound telemarketing services as set forth in each properly executed addendum to this Agreement. C.Scripts Develop, in conjunction with and subject to the approval of Client, sales scripts for InPulse sales representatives to use in the selling of the product and authorized cross sells and up sells. All sales scripts will be submitted to client for review for substantive accuracy and will not be used unless client has approved them in writing. InPulse sales representatives shall not deviate materially from the scripts or make claims in addition to or different from the claims in the scripts. D.Contact Person InPulse shall designate one (1) primary contact to the client account who will be available during regular business hours (9:00 a.m. to 5:00 p.m. Pacific time) and InPulse will assign an alternate contact for the client account when the primary contact is not present and readily accessible. E.Monitoring InPulse will monitor its telephone operators' performance on a regular basis for quality assurance purposes and for purposes of ensuring compliance with any and all applicable laws and regulations, including without limitation, the Telemarketing Sales Rule, Telephone Consumer Protection Act, Telephone Consumer Fraud and Abuse Prevention Act and any applicable state telemarketing laws. Specifically, InPulse will record and archive all sales verifications and shall keep all such recordings for a minimum of three years from the inception date of each recording. For purposes of this provision, the sales verification portion of the call shall include disclosure of all material terms of the product offer and the customer's acceptance of the offer. F.Data
